UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. AC ONE China Fund Investor Class – acocx Institutional Class – acoix Annual Report June 30, 2015 AC ONE CHINA FUND July 31, 2015 Dear Shareholders, The managers are happy to report that over the first half of calendar-year ending June 30, 2015, the AC ONE China Fund Institutional Class returned 12.26% vs. 11.21% for Hong Kong’s Hang Seng Index and 14.65% for the MSCI China Index.This brings returns for the 12 month period ended June 30, to 19.09% vs. 13.19% for the Hang Seng Index, 24.61% for the MSCI China Index.This raised the Institutional Class’ annualized return since inception to 17.25% compared to 11.13% for the Hang Seng Index and 15.71% for the MSCI China Index over this same time frame. 3 Month 6 Month 1 Year Return from Return Return Return Inception(1) Hang Seng Index(2) 5.42% 11.21% 13.19% 11.13% MSCI China Index(3) 6.04% 14.65% 24.61% 15.71% Institutional Class 3.08% 12.26% 19.09% 17.25% Investor Class (no load) 3.02% 12.15% 18.77% 17.01% Investor Class (load) -2.65% 5.99% 12.24% 14.78% Performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted.Returns for periods greater than one year are annualized. Performance data shown for the Investor Class (with load) reflects maximum sales charge of 5.50%.Performance shown as no load does not reflect the deduction of the sales load. The funds have 2.00% redemption fee for funds which are redeemed within 60 days if purchase, which is also not reflected in the performance data. If reflected, the load and/or fee would reduce the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-964-0788. Institutional Class Gross Expense Ratio – 4.36% Investor Share Class Gross Expense Ratio – 4.61% July 27, 2012 The Hang Seng Index is a free float-adjusted market capitalization index designed to measure the equity market in Hong Kong.This index cannot be invested in directly. The MSCI China Index tracks the evolving China domestic equity market through a combination of the largest securities and a bottom-up sampling approach to index construction for those securities that meet minimum size and liquidity thresholds, with constituents then adjusted for free float. The Fund continues to concentrate on shares of companies that have been profiting from the growth of China’s middle class.The Fund’s allocation into consumer defensive and consumer discretionary sectors was more than triple the weightings of the Hang Seng Index.This allocation has helped our long-term performance, but it was the largest headwind to our progress over the past year.A slight overweighting in the basic materials sector also decreased returns slightly. The Fund’s overweighting in the technology sector, particularly shares of Zhuzhou CSR Times Electric Co. (+148%) and Tencent Holdings (+31%), was an important factor for overall out-performance.The Fund’s four positions in the healthcare sector, equaling 5.68% of all holdings, (which is unrepresented in the Hang Seng 1 AC ONE CHINA FUND Index) also contributed somewhat, gaining 39% as a group and led by Sinopharm Group (+62%).Conversely, under-sized holdings within the energy and real estate sectors aided performance. Other than American Depository Receipts (ADRs) traded on the New York Stock Exchange, the AC ONE China Fund has always held only shares listed in Hong Kong.During the month of June, the decision to limit purchases to these more liquid assets in such a speculative environment as China has proven wise.Damage to Chinese equities was extreme on the two mainland exchanges of Shanghai and Shenzhen. During this time, mainland exchanges and regulators in China halted initial public offerings, banned major shareholders from selling stakes, restricted short selling, recruited state banks to help buy shares, made $483 billion available to the China Securities Finance Corporation Limited and used official speeches and commentary to assure citizens the market will stabilize. The manager is not surprised that, under extreme circumstances, Chinese authorities’ commitment to liberalization might waiver somewhat, but we believe this episode will not meaningfully slow reforms and will prove to be a constructive lesson as these immature markets develop. After several decades of heady growth, China’s economy continued to settle towards sustainable rates. The 2015 Gross Domestic Product (GDP) forecast is around 7% which was the official rate announced for the second quarter.The Fund’s managers agree with consensus GDP estimates of 6.7%, for 2016 with slowing to 6.0% projected for the out-years 2017 to 2020.China is now shifting from investment to innovation-driven growth, a phase in which it will focus on structural reform, improving living standards, and ensuring sustainable growth. As we approach our third anniversary, we are gratified by the continued support of our shareholders as we strive to provide the appropriate vehicle for North American investors to participate in China’s future. Respectfully, Patrick Pascal Co-President Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in small and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Because the fund is focused on Chinese companies it is subject to greater risk of adverse events in the country and region. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.For the complete list of fund holdings please refer to the Schedule of Investments section of this report. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The AC ONE China Fund is distributed by Quasar Distributors, LLC. 2 AC ONE CHINA FUND Value of $25,000 Investment (Unaudited) The chart assumes an initial investment of $25,000.Performance reflects waivers of fees and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return (%) – As of June 30, 2015 One Year Since Inception(1) Investor Class – Without Load 18.77% 17.01% Investor Class – With Load 12.24% 14.78% Institutional Class 19.09% 17.25% MSCI China Index(2) 24.61% 15.71% Hang Seng Index(3) 13.19% 11.13% July 27, 2012. The MSCI China Index tracks the evolving China domestic equity market through a combination of the largest securities and a bottom-up sampling approach to index construction for those securities that meet minimum size and liquidity thresholds, with constituents than adjusted for free float. The Hang Seng Index is a free float-adjusted market capitalization-weighted stock market index in Hong Kong. It is used to record and monitor daily changes of the largest companies of the Hong Kong stock market and is the main indicator of the overall market performance in Hong Kong. 3 AC ONE CHINA FUND Expense Example (Unaudited) June 30, 2015 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2015 – June 30, 2015). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 01/01/2015 06/30/2015 01/01/2015 – 06/30/2015 Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) $ 9.74 Institutional Class Actual(2) $ 8.95 Institutional Class Hypothetical (5% annual return before expenses) $ 8.50 Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.95% and 1.70% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended June 30, 2015 of 12.15% and 12.26% for the Investor Class and Institutional Class, respectively. 4 AC ONE CHINA FUND Sector Allocation (Unaudited) as of June 30, 2015(1) (% of Net Assets) Top Ten Equity Holdings (Unaudited) as of June 30, 2015(1)(2) (% of net assets) Tencent Holdings 9.0% Ping An Insurance Group, Class H China Mobile Alibaba Group Holding CITIC Securities, Class H China Mengniu Dairy Zhuzhou CSR Times Electric, Class H Industrial & Commercial Bank of China, Class H China Petroleum & Chemical, Class H Air China, Class H Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Short-term investments are not included. 5 AC ONE CHINA FUND Schedule of Investments June 30, 2015 Shares Value COMMON STOCKS – 93.9% Consumer Discretionary – 9.6% Belle International Holdings $ BYD Company, Class H Chow Tai Fook Jewellery Ctrip.com International – ADR* Great Wall Motor, Class H (a) Haier Electronics Group Minth Group Samsonite International Consumer Staples – 9.3% China Mengniu Dairy Hengan International Group Tingyi Holding Tsingtao Brewery, Class H Want Want China Holdings Energy – 4.4% China Petroleum & Chemical, Class H CNOOC Financials – 23.9% Bank Of China, Class H China Construction Bank, Class H China Life Insurance, Class H CITIC Securities, Class H Hong Kong Exchanges & Clearing Industrial & Commercial Bank of China, Class H PICC Property & Casualty, Class H Ping An Insurance Group, Class H Health Care – 5.7% Guangzhou Baiyunshan Pharmaceutical Holdings Sihuan Pharmaceutical Holdings Group (a) Sinopharm Group, Class H WuXi PharmaTech Cayman – ADR* See Notes to the Financial Statements 6 AC ONE CHINA FUND Schedule of Investments – Continued June 30, 2015 Shares Value Industrials – 12.6% Air China, Class H $ AviChina Industry & Technology, Class H Beijing Capital International Airport, Class H China Everbright International CSR, Class H Zhuzhou CSR Times Electric, Class H Information Technology – 18.9% AAC Technologies Alibaba Group Holding – ADR* Baidu – ADR* GCL-Poly Energy Holdings* Lenovo Group Tencent Holdings Materials – 1.3% Bloomage Biotechnology China Lumena New Materials*(a) Nine Dragons Paper Holdings Yingde Gases Group Co. Telecommunication Services – 7.3% China Mobile China Telecom, Class H Utilities – 0.9% China Resources Gas Group Total Common Stocks (Cost $10,304,836) SHORT-TERM INVESTMENT – 5.7% Invesco Liquid Assets Portfolio, Institutional Class, 0.11%^ (Cost $784,914) Total Investments – 99.6% (Cost $11,089,750) Other Assets and Liabilities, Net – 0.4% Total Net Assets – 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in Level 3 of the fair value hierarchy. See notes 2 and 3 in Notes to the Financial Statements. ^ Variable Rate Security – The rate shown is the current yield as of June 30, 2015. ADR – American Depositary Receipt See Notes to the Financial Statements 7 AC ONE CHINA FUND Statement of Assets and Liabilities June 30, 2015 ASSETS: Investments, at value (cost $11,089,750) $ Cash Dividends & interest receivable Prepaid expenses Receivable from adviser for expense reimbursements Total assets LIABILITIES: Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments and translations of foreign currency Net Assets $ Investor Institutional Class Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share(2) $ $ Maximum offering price per share ($14.68/0.9450)(3)(4) $ N/A Unlimited shares authorized. A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on certain shares redeemed within 12 months of Investor Class shares. Reflects a maximum sales charge of 5.50%. See Notes to the Financial Statements 8 AC ONE CHINA FUND Statement of Operations For the Year Ended June 30, 2015 INVESTMENT INCOME: Interest income $ Dividend income Less: Foreign taxes withheld ) Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Custody fees (See Note 4) Federal & state registration fees Audit fees Compliance fees (See Note 4) Legal fees Trustee fees (See Note 4) Other Postage & printing fees Distribution fees – Investor Class (See Note 5) Total expenses before reimbursement Less: reimbursement/waiver from investment adviser (See Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments, including foreign currency gain Net change in unrealized appreciation on investments and translations of foreign currency Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 AC ONE CHINA FUND Statements of Changes in Net Assets For the Year Ended For the Year Ended June 30, 2015 June 30, 2014 OPERATIONS: Net investment income (loss) $ ) $ Net realized gain on investments, including foreign currency gain Net change in unrealized appreciation on investments and translations of foreign currency Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees 38 Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees 8 — Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class ) ) Institutional Class ) ) From net realized gains: Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated undistributed net investment income of $0 and $33,214, respectively. $ $ See Notes to the Financial Statements 10 AC ONE CHINA FUND Financial Highlights For the Period Inception Year Ended Year Ended Through June 30, 2015 June 30, 2014 June 30, 2013(1) Investor Class PER SHARE DATA:(2) Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income (loss) ) Net realized and unrealized gain on investments and translations of foreign currency Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) — Dividends from net realized gains ) ) — Total distributions ) ) — Paid-in capital from redemption fees — — — Net asset value, end of period $ $ $ TOTAL RETURN(4)(5) % % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in 000’s) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement(6) % % % After expense reimbursement(6) % % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement(6) )% )% )% After expense reimbursement(6) )% % % Portfolio turnover rate(5) 21
